Exhibit 10.9

SAFLINK CORPORATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into on this 1st day of November,
2004, BETWEEN:

 

  (1) SAFLINK Corporation, a Delaware corporation (“SAFLINK”); and,

 

  (2) Jeff Affuso (“the Employee”), a resident of Fairfax, Virginia.

 

SAFLINK AND THE EMPLOYEE HEREBY AGREE, in consideration of the mutual
obligations and covenants set forth below, to the following terms and
conditions:

 

1. Employment

 

SAFLINK shall employ the Employee on an at-will basis effective on the date
specified above, subject to the terms and conditions set forth in this
Employment Agreement (“the Employment”).

 

2. Duties

 

  2.1 SAFLINK shall employ the Employee as President, Public Sector. The
Employee shall faithfully and diligently perform the duties and responsibilities
assigned to him by SAFLINK in its sole discretion. The Employee expressly
acknowledges and agrees that it is necessary to submit to a finger, eye and
voice scan to utilize SAFLINK’s software to perform the Employee’s required
duties. SAFLINK may, in its sole discretion, alter the Employee’s position or
job duties, as it deems appropriate.

 

  2.2 This is a full-time, exempt position. The Employee shall devote all of his
time, attention, and best efforts to SAFLINK’s business.

 

  2.3 The Employee agrees to comply with all federal, state, and local laws
applicable to his Employment. The Employee further agrees to fully cooperate
with SAFLINK in complying with all of SAFLINK’s legal obligations and shall
provide any information necessary or requested to satisfy such legal
obligations, including but not limited to a taxpayer identification number or
other identifying information used in the reporting of income to federal, state
and local tax authorities. The Employee agrees to comply with all of SAFLINK’s
rules, regulations, and policies in force during the Employment.

 

3. Compensation

 

  3.1

Annual Base Salary: The Employee’s initial Annual Base Salary shall be two
hundred thousand dollars ($200,000) per year, payable in accordance with the

 

- 1 -



--------------------------------------------------------------------------------

normal payroll practices of SAFLINK, less required deductions and withholdings.
Future adjustments in compensation, if any, will be made by SAFLINK in its sole
and absolute discretion. In the event Employee’s employment hereunder is
terminated by either party, for any reason, Employee will earn the Annual Base
Salary prorated to the date of termination.

 

  3.2 Incentive Stock Option: Subject to SAFLINK’s Board of Directors’ approval,
Employee will be granted an incentive stock option to purchase 235,000 shares of
SAFLINK Corporation Common Stock under the SAFLINK Corporation 2000 Stock
Incentive (the “Plan”) at an exercise price equal to the fair market value of
that stock on the date of the grant (the “Option”). The Option will vest over
three (3) years in thirty-six (36) equal monthly installments and subject to a
nine (9) month probationary cliff. The Option and any subsequent stock option
grants will be subject to the terms and conditions of the Plan and the standard
stock option agreement provided pursuant to the Plan, which Employee will be
required to sign as a condition of receiving the Option or any subsequent stock
option grants.

 

  3.3 Fringe Benefits: The Employee shall receive such fringe benefits and be
entitled to participate in such insurance or other benefit plans which are made
available to comparable full-time employees of SAFLINK from time to time. It is
expressly understood and agreed that, consistent with applicable law, SAFLINK
may from time to time, in its sole discretion, discontinue or modify the terms
and conditions of any benefits made available to the Employee.

 

  3.4 Annual Bonus: Employee shall be eligible to receive an “Annual Bonus”
equal to 50% of Employee’s Annual Base Salary subject to the terms and
conditions of the Annual Bonus, which will be determined by SAFLINK’s CEO in his
sole and absolute discretion and be set forth in a writing signed by the CEO.

 

  3.5 Retention Agreement: As a condition of employment, Employee agrees to sign
SAFLINK’s standard Retention Agreement provided to select management/officer
personnel.

 

4. Reasonableness of Restrictions

 

The Employee acknowledges that, during the Employment, SAFLINK will provide the
Employee with the use of and access to trade secrets and confidential
information. In turn, the Employee recognizes that, while performing his duties
hereunder he will have access to and come into contact with trade secrets and
confidential information belonging to SAFLINK and will obtain personal knowledge
of and influence over its customers and/or employees. The Employee therefore
agrees that the restrictions contained in Sections 5, 6, 7 and 8 are reasonable
and necessary to protect the legitimate business interests of SAFLINK.

 

- 2 -



--------------------------------------------------------------------------------

5. Duty of Loyalty

 

The Employee agrees that he shall devote his full working time, attention and
efforts to SAFLINK’s business. In all aspects of the Employee’s employment with
SAFLINK, the Employee shall act in the utmost good faith, fair dealing with
SAFLINK, and fully disclose to SAFLINK all information which SAFLINK might
reasonably consider important to SAFLINK’s business. While employed by SAFLINK,
the Employee shall not establish, operate, participate in, advise, or assist to
establish in any manner whatsoever any business in competition with SAFLINK’s
business, and the Employee shall not take any preliminary or preparatory steps
toward establishing or operating such a business, including soliciting clients
or other employees of SAFLINK with respect to such business prospects, or even
discussing said business prospects with clients or other employees of SAFLINK.
The Employee shall not take action which would divert from SAFLINK any business
opportunity in which SAFLINK may or could be interested. The Employee shall
immediately notify SAFLINK of any actual or potential business opportunity
related to SAFLINK’s core business of which the Employee becomes aware, whether
or not the Employee believes the opportunity is of interest to SAFLINK.

 

6. Confidentiality

 

  6.1 The Employee shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
thereof, howsoever arising, directly or indirectly:

 

  6.1.1 use for his own purposes or those of any other person, company, business
entity, or other organization whatsoever, or,

 

  6.1.2 disclose to any person, company, business entity, or other organization
whatsoever,

 

any trade secrets or confidential information relating or belonging to SAFLINK,
including but not limited to any such information relating to clients or
customers, client or customer lists or requirements, market information, product
designs, business plans or dealings, financial information and plans, trading
models, market access information, research activities, any document marked
Confidential, or any information which the Employee has been told is
Confidential or which he might reasonably expect SAFLINK would regard as
Confidential, or any information which has been given SAFLINK in confidence by
customers, suppliers, or other persons. Even if a document has not been marked
“Confidential,” the Employee shall treat the document and its contents as
confidential information if the Employee has been told or otherwise knows or
reasonably should know the document and its contents are confidential.

 

  6.2 The Employee shall not at any time during the continuance of the
Employment with SAFLINK make any notes or memoranda relating to any matter
within the scope of SAFLINK’s business, dealings, or affairs otherwise than for
the benefit of SAFLINK.

 

- 3 -



--------------------------------------------------------------------------------

  6.3 In the event of a breach or a threatened breach by the Employee of the
provisions of this Section, SAFLINK shall be entitled to an injunction
restraining the Employee from disclosing, in whole or in part, such information
or from rendering any services to any person, firm, corporation, association, or
other entity to whom such information has been disclosed or is threatened to be
disclosed. Nothing herein shall be construed as prohibiting SAFLINK from
pursuing any other remedies available to SAFLINK for such breach or threatened
breach, including the recovery of damages from the Employee.

 

7. Copyright, Inventions And Patents

 

  7.1 The Employee agrees to make prompt full written disclosure to SAFLINK and
to hold in trust for the sole right, benefit, and use of SAFLINK, any
inventions, discoveries, developments and improvements (“Inventions”), whether
or not patentable, and works of authorship, whether or not copyrightable, which
are conceived, developed, or reduced to practice, or caused to be conceived,
developed, or reduced to practice, during the Employee’s employment.

 

  7.2 The Employee further agrees to assign and does hereby assign to SAFLINK
all right, title, and interest in and to all such Inventions and works of
authorship, and further agrees, during the Employment and thereafter, at
SAFLINK’s request and expense, to review, execute, acknowledge and deliver any
and all papers necessarily related to applications for patents and copyrights,
and to execute any oath or declaration and verify any document in connection
with carrying out the terms of this Agreement, except that, consistent with the
provisions of the Washington Employee Patent Act, Title 49, Chapter 49.44, the
Employee shall not be obligated to assign an Invention or work of authorship for
which no equipment, supplies, facilities, or trade secret information of SAFLINK
was used, and which was developed entirely on the Employee’s own time unless:

 

  7.2.1 the invention relates to:

 

  7.2.1.1     the business of SAFLINK; or

 

  7.2.1.2     SAFLINK’s actual or demonstrably anticipated research or
development; or

 

  7.2.2 the invention results from any work performed by the Employee for
SAFLINK.

 

Notice is hereby provided that the obligation by the Employee to assign
Inventions under this Agreement does not apply to an invention which qualifies
under the provisions of the Washington Employee Patent Act, Title 49, Chapter
49.44, or any revisions thereof or amendments thereto.

 

- 4 -



--------------------------------------------------------------------------------

  7.3 In the event SAFLINK is unable for any reason whatsoever to secure the
signature of the Employee to any lawful and necessary documents required,
including those necessary for the assignment of, application for, or prosecution
of any United States or foreign applications for letters patent or copyright,
the Employee hereby irrevocably designates and appoints SAFLINK and its duly
authorized officers and agents as agent and attorney in fact, to act for and on
the Employee’s behalf and stead to execute and file any such application, and to
do all other lawfully permitted acts to further the assignment, prosecution and
issuance of letters patent or copyright thereof, with the same legal force and
effect as if executed by the Employee. The Employee hereby waives and quitclaims
to SAFLINK any and all claims of any nature whatsoever which the Employee may
now have or may hereafter have for infringement of any patent or copyright
resulting from such application.

 

  7.4 The Employee agrees that any copyrights in work produced by the Employee
during his employment with SAFLINK which relate to past, present or foreseeable
business, products, developments, technology or activities of SAFLINK shall be
considered as a “work for hire.”

 

  7.5 The Employee represents that there is no agreement with any other party
which would conflict with the Employee’s obligations under this Agreement.

 

8. Covenant Not to Compete

 

  8.1 Employee agrees that, during the term of Employee’s employment and for a
period of one year immediately following the termination of such employment for
any reason whatsoever (the “Restricted Period”), Employee shall not, either
directly or indirectly, with or without compensation, individually or as
employee, broker, agent consultant, contractor, advisor, solicitor, greater than
5% stockholder, trust beneficiary, proprietor, partner, or person interested in,
affiliated with or rendering services to any other entity, engage in, provide,
offer to provide, or assist anyone in providing, services to or for a business
that is substantially the same as or similar to Employer’s Business or that
competes with Employer’s Business, directly or indirectly, within the applicable
market or markets serviced by Employer and in which Employee performs or
performed services for Employer. Employee shall not at any time during the
Restricted Period directly or indirectly compete with Employer, its affiliates
or its dealers, within such market or markets.

 

  8.2 Employee further agrees that at all times during the Restricted Period,
neither Employee nor any person or entity otherwise connected with Employee
shall directly or indirectly solicit or aid others in soliciting, or otherwise
assist Customers in obtaining service provided through any competitor of
Employer in those markets being serviced by Employer.

 

  8.3

Employee further agrees that during that portion of the Restricted Period
following termination, Employee shall not interfere with the established
Business relationship between Employer and its Customers, shall not call upon
any Customer of

 

- 5 -



--------------------------------------------------------------------------------

Employer’s Business for the purpose of soliciting, selling, providing or
delivering services or products of the kind which are the subject of Employer’s
Business, and shall not render or provide any service to any Customer, including
any person who was a Customer of Employer during the time that Employee was
employed with Employer, that is the same as or similar to the service provided
in Employer’s Business.

 

  8.4 Employee further agrees that while employed by Employer and during the
Restricted Period, Employee shall not directly or indirectly induce or attempt
to influence any employee of Employer to terminate his/her employment with
Employer or to work for Employee or any other person or entity.

 

  8.5 Employee hereby acknowledges he has received adequate consideration to
support his promises set forth in this section 8 and its subparts, including
Employee’s new and continuing employment, SAFLINK’s disclosure of confidential,
proprietary and/or trade secret information and provision of specialized
training and knowledge. Employee acknowledges that the restrictions set forth in
this section 8 are reasonable and do not impose greater restraint than is
necessary to protect the goodwill and business interests of SAFLINK, and are not
unduly burdensome to Employee. Employee further agrees that the restrictions
allow Employee an adequate number and variety of employment alternatives based
on Employee’s varied skills and abilities.

 

9. At-Will Employment

 

  9.1 SAFLINK and the Employee agree that this employment relationship is
at-will and not for any specified period and may be terminated at any time, with
or without cause or advance notice, by either Employee or SAFLINK. In addition,
SAFLINK reserves the right to modify Employee’s position or duties to meet
business needs and to use discretion in deciding on appropriate discipline. No
representative of SAFLINK, other than the CEO, has the authority to alter the
at-will employment relationship. Any change to the at-will employment
relationship must be by specific, written agreement signed by Employee and CEO.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.

 

  9.2 On termination of the Employment, the Employee shall return to SAFLINK in
accordance with its instructions all of SAFLINK’s proprietary technology and
trading models, records, software, models, reports, and other documents and any
copies thereof and any other property belonging to SAFLINK which are in the
Employee’s possession or under his control. The Employee shall, if so required
by SAFLINK, confirm in writing his compliance with his obligations under this
Clause.

 

  9.3 The termination of the Employment shall be without prejudice to any right
SAFLINK may have in respect of any breach by the Employee of any provisions of
this Employment Agreement which may have occurred prior to such termination.

 

- 6 -



--------------------------------------------------------------------------------

  9.4 In the event of termination of the Employment hereunder however arising,
the Employee agrees that he will not at any time after such termination
represent himself as still having any connection with SAFLINK, except as a
former employee.

 

  9.5 Upon a termination of employment, SAFLINK shall be relieved of all further
obligations under this Employment Agreement, except as otherwise required by
law. Notwithstanding such termination of employment, the Employee shall continue
to be bound by the surviving provisions of this Agreement, including but not
limited to Sections 6 ,7 and 8 and their subparts.

 

10. Severability

 

The various provisions and sub-provisions of this Employment Agreement are
severable, and if any provision or sub-provision or identifiable part thereof is
held to be invalid or unenforceable by any arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

11. Warranty

 

The Employee represents and warrants that he is not prevented by any other
Employment Agreement, arrangement, contract, understanding, Court Order or
otherwise, which in any way directly or indirectly conflicts, is inconsistent
with, or restricts or prohibits him from fully performing the duties of the
Employment, in accordance with the terms and conditions of this Employment
Agreement.

 

12. Notices

 

Any notice to be given hereunder may be delivered to (a) in the case of SAFLINK,
by first class mail addressed to its Registered Office and (b) in the case of
the Employee, either to him personally or by first class mail to his last known
residence address. Notices served by mail shall be deemed given when they are
mailed.

 

13. Waivers and Amendments

 

No act, delay, omission, or course of dealing on the part of any party hereto in
exercising any right, power, or remedy hereunder shall operate as, or be
construed as, a waiver thereof or otherwise prejudice such party’s rights,
powers, and remedies under this Employment Agreement. This Employment Agreement
may be amended only by a written instrument signed by the Employee and a duly
authorized officer of SAFLINK.

 

- 7 -



--------------------------------------------------------------------------------

14. Arbitration Jurisdiction and Governing Law

 

To the fullest extent permitted by law, except for disputes arising under or in
connection with Sections [5,] 6 and 7 [and 8], all disputes arising under or in
connection with this Employment Agreement or concerning in any way the
Employee’s employment shall be submitted exclusively to arbitration in Seattle,
Washington under the then current rules for the arbitration of employment
disputes by the American Arbitration Association. The arbitration shall be
before a single neutral arbitrator, and the decision of the arbitrator shall be
final and binding upon the parties. Judgment upon the award rendered may be
entered and enforced in any court having jurisdiction. The arbitrator shall
permit adequate discovery and is empowered to award all remedies otherwise
available in a court of competent jurisdiction. The arbitrator shall issue an
award in writing and state the essential findings and conclusions on which the
award is based. The Employee consents to personal jurisdiction of any state or
federal court sitting in King County, Washington, in order to enforce any
arbitration judgment or the rights of SAFLINK under Sections [5,] 6 and 7 [and
8] waives any objection that such forum is inconvenient. The Employee hereby
consents to service of process in any such action by U.S. mail or other
commercially reasonable means of receipted delivery. This Employment Agreement
shall be governed by and construed in accordance with the laws of the United
States and the State of Washington.

 

15. Assignability

 

The rights and obligations contained herein shall be binding on and inure to the
benefit of the successors and assigns of SAFLINK. The Employee may not assign
his rights or obligations hereunder without the express written consent of
SAFLINK.

 

16. Headings; Construction; Interpretation

 

The headings contained in this Employment Agreement are inserted for reference
and convenience only and in no way define, limit, extend, or describe the scope
of this Employment Agreement or the meaning or construction of any of the
provisions hereof. As used herein, unless the context otherwise requires, the
single shall include the plural and vice versa, words of any gender shall
include words of any other gender, and “or” is used in the inclusive sense. This
Agreement has been drafted by legal counsel representing SAFLINK, but Employee
has participated in the negotiation of its terms. Furthermore, Employee
acknowledges that Employee has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

17. Survival of Terms

 

Sections 6 (“Confidentiality”), 7 (“Copyright, Inventions and Patents”), 8
(“Covenant Not To Compete”), 10 (“Severability”), 12 (“Notices”), 13 (“Waivers
and Amendments”), 14 (“Arbitration, Jurisdiction and Governing Law”), 15
(“Assignability”), 16 (“Assignability”), 17 (“Survival of Terms”) and 18
(“Entire Agreement”), and all of their subparts, survive Employee’s employment
with SAFLINK.

 

- 8 -



--------------------------------------------------------------------------------

18. Entire Agreement.

 

This Agreement, including the SAFLINK Corporation 2000 Stock Incentive Plan and
related option documents described in section 3 of this Agreement and the
Retention Agreement signed by Employee, constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, arrangements and
agreements, whether written or oral, including all previous letters of
engagement and offer letters. To the extent there are any conflicting provisions
among this Employment Agreement and the Retention Agreement, the terms of this
Employment Agreement shall govern. This Agreement may be amended or modified
only with the written consent of Employee and the CEO of SAFLINK. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

19. Employee Acknowledgment

 

THE EMPLOYEE REPRESENTS THAT HE HAS HAD AMPLE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND THE EMPLOYEE ACKNOWLEDGES THAT HE UNDERSTANDS THAT IT CONTAINS
IMPORTANT CONDITIONS OF THE EMPLOYMENT AND THAT IT EXPLAINS POSSIBLE
CONSEQUENCES, BOTH FINANCIAL AND LEGAL, IF THE EMPLOYEE BREACHES THE AGREEMENT.

 

AS WITNESS the hands of a duly authorized officer of SAFLINK and of the Employee
the day and year first before written.

 

SAFLINK CORPORATION BY:  

 

--------------------------------------------------------------------------------

NAME   Jon Engman TITLE   Chief Financial Officer DATE     BY:  

 

--------------------------------------------------------------------------------

NAME   Jeff Affuso DATE    

 

- 9 -